

Exhibit 10.5


2014 AMENDED AND RESTATED
AMERICAN CAPITAL PERFORMANCE INCENTIVE PLAN


1.Definitions. In this Plan, except where the context otherwise indicates, the
following definitions shall apply:
1.1.    “Affiliate” means any corporation, partnership, business trust, limited
liability company or other form of business organization at least a majority of
the total combined voting power of all classes of stock or other equity
interests of which is owned by the Company, either directly or through one or
more other Affiliates.
1.2.    “Annual Award” means an annual short-term incentive award granted under
the Plan in accordance with Section 4 hereof.
1.3.    “Agreement” means a written agreement or other document evidencing an
Award that shall be in such form as may be specified by the Committee and that
may, but need not, be signed by a Participant, as determined by the Committee in
its discretion.
1.4.    “Award” means a grant of an Annual Award or an Incentive Award.
1.5.    “Board” means the Board of Directors of the Company.
1.6.    “Change of Control” means (i) a change in ownership or effective control
(within the meaning of Section of 409A of the Code) of the Company, or (ii)
effective January 1, 2009, a change in ownership of a substantial portion of the
assets of the Company (within the meaning of Section of 409A of the Code).
Change in effective control shall be determined (i) for Awards granted prior to
January 1, 2009, by substituting “35 percent” in place of “30 percent” in the
first sentence of Treas. Reg. Section 1.409A-3(i)(5)(vi)(A)(1), and (ii) for
Awards granted after December 31, 2008, by substituting “more than 50 percent”
in place of “30 percent or more” in the first sentence of Treas. Reg. Section
1.409A-3(i)(5)(vi)(A)(1).


1.7.    “Code” means the Internal Revenue Code of 1986, as amended.
1.8.    “Committee” means the committee appointed by the Board to administer
this Plan. Unless otherwise determined by the Board, the Compensation and
Corporate Governance Committee of the Board shall be the Committee.
1.9.    “Common Stock” means the common stock, par value $0.01 per share, of the
Company.
1.10.    “Company” means American Capital Strategies, Ltd., a Delaware
corporation, and any successor thereto.

1



--------------------------------------------------------------------------------



1.11.    “Date of Grant” means the date on which an Award is granted under this
Plan.
1.12.    “Deferral Election” means an election by a Participant to defer (or
subsequently defer) payment of an Incentive Award Tranche pursuant to Section
8.1 and 8.2 hereof.
1.13.     “Disabled” means “disabled” within the meaning of Section 409A of the
Code.
1.14.    “Elective Deferred Payment Date” means a deferred payment date relating
to an Incentive Award Tranche elected by a Participant pursuant to Section 8
hereof.
1.15.     “Employee” means any person determined by the Committee to be an
employee of the Company or an Affiliate.
1.16.    “Incentive Award” means an incentive award granted under the Plan in
accordance with Section 5 hereof.
1.17.    “Incentive Award Account” means a separate bookkeeping account
maintained in accordance with Section 6 hereof on behalf of each Participant who
has been granted an Incentive Award.
1.18.    “Incentive Award Tranche” means the incremental portion of a
Participant’s Incentive Award Account that vests in accordance with the terms of
the Incentive Award.
1.19.    “Nonelective Deferred Payment Date” means a payment date other than the
Original Payment Date for an Incentive Award Tranche as established by the
Committee at the time of the Award. Any such payment date shall be a payment
date or event permitted under Section 409A of the Code.
1.20.    “Original Payment Date” means, with respect to an Incentive Award
Tranche, the date on which a Participant becomes vested in the Incentive Award
Tranche.
1.21.    “Participant” means an Employee who has been granted an Award
hereunder.
1.22.    “Performance Goals” means performance goals established by the
Committee which may be based on sales, return on equity, revenue, net operating
income, net income, book value per share, dividend characterization, return on
assets, cash flow, total stockholder return, equity or investment growth, gross
amount invested, market share, regulatory compliance (including compliance goals
relating to the Sarbanes-Oxley Act of 2002), satisfactory internal or external
audits, improvement of financial ratings, achievement of balance sheet
objectives, implementation or completion of one or more

2



--------------------------------------------------------------------------------



projects or transactions, intradepartmental or intra-office performance, or any
other objective goals established by the Committee, and may be absolute in their
terms or measured against or in relationship to other companies comparably,
similarly or otherwise situated. Such performance goals may be particular to an
Employee or the department, branch, Affiliate or other division in which he or
she works, or may be based on the performance of the Company, one or more
Affiliates, or the Company and one or more Affiliates, and may cover such period
as may be specified by the Committee.
1.23.    “Plan” means the 2014 Amended and Restated American Capital Performance
Incentive Plan, as amended from time to time.
1.24.    “Share” means a share of Common Stock.
1.25.    “Specified Employee” means a “specified employee” as determined under
Treas. Reg. § 1.409A-1(i) and the related Company procedures.
1.26.    “Separation from Service” means a “separation from service” within the
meaning of Section 409A of the Code.
1.27.    “Trust” means the trust described in Section 9 hereof.
1.28.    “Valuation Date” means the last day of each calendar quarter and such
other date(s) as the Committee may prescribe.
2.    Purpose. This Plan is intended to assist the Company and its Affiliates in
attracting and retaining Employees of outstanding ability and to promote the
identification of their interests with those of the stockholders of the Company
and its Affiliates.
3.    Administration. The Committee shall administer this Plan and shall have
plenary authority, in its discretion, to grant Awards to Employees, subject to
the provisions of this Plan. The Committee shall have plenary authority and
discretion, subject to the provisions of this Plan, to determine the Employees
to whom Awards shall be granted, the terms of all Awards (which terms need not
be identical), the time or times at which Awards are made, the Performance
Goals, if any, applicable to Awards, any provisions relating to the vesting of
any Award, whether to provide for a Nonelective Deferred Payment Date or Dates
for all or any portion of any Incentive Award, and any procedures pursuant to
which a Participant may elect to defer in part or in whole the payment of any
Incentive Award, including any procedures for making a subsequent deferral
election or elections with respect to an Incentive Award Tranche to the extent
permitted under Section 409A of the Code. In making these determinations, the
Committee may take into account the nature of the services rendered or to be
rendered by Award recipients, their present and potential contributions to the
success of the Company and its Affiliates, and such other factors as the
Committee in its discretion shall deem relevant. Subject to the provisions of
the Plan, the Committee shall have plenary authority to interpret the Plan and
Agreements, prescribe, amend and rescind rules and

3



--------------------------------------------------------------------------------



regulations relating to them, and make all other determinations deemed necessary
or advisable for the administration of this Plan and Awards hereunder. The
Committee, by written instrument, may delegate any of its powers or
responsibilities hereunder to the Chief Executive Officer of the Company or any
other person(s), subject to compliance with applicable law. The determinations
of the Committee on the matters referred to in this Section 3 hereof shall be
binding and final.
4.    Annual Awards. The Committee may, in its sole discretion, grant Annual
Awards in such amounts to such Employee(s) as the Committee determines and on
such terms and conditions as the Committee may specify, including terms and
conditions that make the grant, vesting or payment of any Annual Award
contingent on the attainment of one or more Performance Goals. The maximum
aggregate dollar amount of all Annual Awards granted to any Employee for any
calendar year shall be $10,000,000. Annual Awards shall be payable in cash.
Unless otherwise specified by the Committee in an Agreement, (a) an Annual Award
shall relate to a period of one year or less, and (b) an Annual Award shall be
forfeited if the Participant fails to be continuously employed by the Company
(or an Affiliate) during the period beginning on the Annual Award’s Date of
Grant and ending on the date such Annual Award is paid.
5.    Incentive Awards. The Committee may, in its sole discretion, grant
Incentive Awards in such amounts to such Employee(s) as the Committee determines
and on such terms and conditions as the Committee may specify, including terms
and conditions that make the grant of any Incentive Award after March 15, 2006,
or the vesting of any Incentive Award granted after March 15, 2006, contingent
upon the attainment of one or more Performance Goals. The maximum aggregate
dollar amount of all Incentive Awards granted to any Employee for any calendar
year shall be $10,000,000.
6.    Incentive Award Accounts.
6.1.    Each Incentive Award granted to a Participant hereunder shall be
credited to an Incentive Award Account established for the Incentive Award in
the name of the Participant.
6.2.    A Participant shall vest in the Incentive Award Account established for
an Incentive Award in accordance with such vesting schedule as may be specified
by the Committee and set forth in the Agreement evidencing the Incentive Award.
6.3.    Unless otherwise specified by the Committee in an Agreement and
notwithstanding Section 6.2 hereof, (a) a Participant shall become fully vested
in his or her Incentive Award Account(s) immediately upon the Participant’s
death or becoming Disabled, or upon the occurrence of a Change of Control, and
(b) a Participant’s vested percentage shall not increase after the Participant’s
termination of employment with the Company and its Affiliates.

4



--------------------------------------------------------------------------------



6.4.    As of each Valuation Date, a Participant’s Incentive Award Account(s)
shall be adjusted for deemed earnings and losses based on such notional
investments as the Committee may designate from time-to-time. Such notional
investments shall be one or more predetermined actual investments or a
specified, nondiscretionary interest rate (within the meaning of Treasury
Regulation §31.3121(v)(2)-1(d)(2)). On and after the date on which the
stockholders of the Company approve this Plan, the Committee may designate
Common Stock as a notional investment. If the Committee designates Common Stock
as a notional investment, it shall be valued in a manner determined by the
Committee.
6.5.    A Participant’s Incentive Award Account shall be reduced to reflect any
payments made with respect to the Incentive Award Account.
7.    Payment of Incentive Award Tranches. Subject to Section 8 hereof, an
Incentive Award Tranche shall be paid to a Participant on the Original Payment
Date of the Incentive Award Tranche (or as soon as practicable thereafter but in
no event after the fifteenth day of the third month following the end of the
calendar year during which the Original Payment Date occurs) in the form of (a)
cash, prior to the date on which the stockholders of the Company approve this
Plan, and (b) Shares, on and after the date on which the stockholders of the
Company approve this Plan.
8.    Deferral of Incentive Award Tranche.
8.1.    In accordance with rules prescribed by the Committee, a Participant may
elect to defer the payment of an Incentive Award Tranche by filing with the
Committee a Deferral Election specifying an Elective Deferred Payment Date or
Elective Deferred Payment Dates for the Incentive Award Tranche. If multiple
Elective Deferred Payment Dates are permitted by the Committee for a single
Incentive Award Tranche and are elected by the Participant, the Participant must
also elect on the Deferral Election the percentage of the Incentive Award
Tranche payable on each Elective Deferred Payment Date. Except as provided in
Sections 8.2, 8.3 or 8.5 below, an Incentive Award Tranche that a Participant
elects to defer shall be paid on the applicable Elective Deferred Payment Date
or Elective Deferred Payment Dates for the Incentive Award Tranche (or as soon
as practicable thereafter but in no event after December 31 of the year in which
the applicable Elective Deferred Payment Date occurs or, if later, the fifteenth
day of the third month following the applicable Elective Deferred Payment Date).
Any Elective Deferred Payment Date shall be a date allowed by the Committee and
permitted under Section 409A of the Code. Except as otherwise permitted by the
Committee, in no event shall any Elective Deferred Payment Date relating to an
Incentive Award Tranche be later than ten years after the date on which the
applicable Incentive Award was granted. The portion of each Incentive Award
Tranche payable on each Elective Deferred Payment Date is designated as a
separate payment pursuant to Treasury Regulation Section 1.409A-2(b)(2). This
Section 8.1 shall not apply to an Incentive Award Tranche to the extent the
Committee provides for a Nonelective Deferred Payment Date for such Incentive
Award Tranche.

5



--------------------------------------------------------------------------------



8.2.    If a Participant makes a Deferral Election, the Participant’s Deferral
Election may not be revoked or modified except as permitted by Section 409A of
the Code. For avoidance of doubt, such modification permitted by Section 409A
may include a subsequent deferral election or elections to the extent permitted
by the Committee. To the extent that the Committee permits a subsequent deferral
election, (i) the subsequent deferral election shall not take effect for at
least 12 months after the date on which the election is made, (ii) in the case
of a subsequent deferral election related to a payment not described in §
1.409A-3(a)(2) (payment on account of disability), § 1.409A-3(a)(3) (payment on
account of death), or § 1.409A-3(a)(6) (payment on account of the occurrence of
an unforeseeable emergency), the payment with respect to which such subsequent
deferral election is made must be deferred for a period of not less than five
years from the date such payment would otherwise have been paid, and (iii) any
subsequent deferral election related to a payment described in § 1.409A-3(a)(4)
(payment at a specified time or pursuant to a fixed schedule) must be made not
less than 12 months before the date the payment is scheduled to be paid.
8.3.    Notwithstanding any Deferral Election, unless otherwise provided in an
Agreement and in all events subject to Section 8.5, the vested portion of a
Participant’s Incentive Award Account(s) shall be paid on (or as soon as
practicable following) the Participant’s Separation from Service in respect of
the Company, death or becoming Disabled, or the occurrence of a Change of
Control, but in no event after December 31 of the year in which the applicable
event occurs or, if later, the fifteenth day of the third month following the
date of the applicable event).
8.4.    The Committee may establish a Nonelective Deferred Payment Date or
Nonelective Deferred Payment Dates with respect to any or all Incentive Award
Tranches subject to an Incentive Award. Except as provided in Section 8.5 below,
an Incentive Award Tranche subject to a Nonelective Deferred Payment Date shall
be paid on the applicable Nonelective Deferred Payment Date or Nonelective
Deferred Payment Dates for the Incentive Award Tranche (or as soon as
practicable thereafter but in no event after December 31 of the year in which
the applicable Nonelective Deferred Payment Date occurs or, if later, the
fifteenth day of the third month following the applicable Nonelective Deferred
Payment Date). The portion of each Incentive Award Tranche payable on each
Nonelective Deferred Payment Date is designated as a separate payment pursuant
to Treasury Regulation Section 1.409A-2(b)(2). If the Committee establishes a
Nonelective Deferred Payment Date or Nonelective Deferred Payment Dates, the
nonelective deferral of the Incentive Tranche(s) subject to such Nonelective
Deferred Payment Date(s) may not be revoked or modified except as permitted by
Section 409A of the Code.
8.5.    Notwithstanding any other provision of this Plan, to the extent required
by Section 409A of the Code, in the case of a Participant who is a Specified
Employee, no portion of the Participant’s Incentive Award Account otherwise
payable on the Participant’s Separation from Service shall be paid until the
earlier of (a) the date that is six months after the Participant’s Separation
from Service under Section 409A of the

6



--------------------------------------------------------------------------------



Code, or (b) the date of the Participant’s death. Amounts paid in the event of
the Participant’s death shall be paid to the Participant’s surviving spouse or,
if none, to the Participant’s estate.
9.    Establishment of Trust. The Company shall establish a trust to fund the
payment of Incentive Award Accounts (the “Trust”), and the assets of such Trust
shall be invested in Common Stock as soon as practicable following the date on
which the stockholders of the Company approve this Plan and the Committee
designates the use of Common Stock as a notional investment under this Plan.
Notwithstanding the establishment of such trust, (a) all credits and adjustments
to a Participant’s Incentive Award Account shall be bookkeeping entries only and
shall not represent a special reserve or otherwise constitute a funding of the
Company’s unsecured promise to pay any amounts hereunder, and (b) to the extent
that a Participant or any other person acquires a right to receive payments from
the Company under this Plan, such right shall be no greater than the right of
any unsecured general creditor of the Company, and such person has only the
unsecured promise of the Company that such payments shall be made. The Plan is
intended to be an unfunded incentive program exempt from the Employee Retirement
Income Security Act of 1974, as amended, pursuant to 29 C.F.R. Section
2510.3-2(c).
10.    Stock Subject to Plan.
10.1.    Subject to adjustment as provided in Section 10.2 hereof, the maximum
number of Shares that may be purchased by the Trust is 21,800,000; provided that
notwithstanding the foregoing limitation, any dividends paid on Shares held by
the Trust may be reinvested in Common Stock.
10.2.    In the event of any change in the outstanding Common Stock by reason of
any stock dividend, split-up, recapitalization, reclassification, combination or
exchange of shares, merger, consolidation, liquidation or the like, the
Committee may, in its discretion, provide for a substitution for or adjustment
in the maximum number of Shares that may be issued under this Plan.
11.    Termination or Amendment. The Board may amend or terminate this Plan in
any respect at any time; provided, however, that after this Plan has been
approved by the stockholders of the Company, no amendment or termination of this
Plan shall be made by the Board without approval of (a) the stockholders of the
Company to the extent stockholder approval of the amendment is required by
applicable law or regulations or the requirements of the principal exchange or
interdealer quotation system on which the Common Stock is listed or quoted, if
any, and (b) each affected Participant if such amendment or termination would
adversely affect such Participant’s rights or obligations under any Incentive
Award made prior to the date of such amendment or termination.
12.    Modification of Outstanding Awards. Subject to the terms and conditions
of this Plan, the Committee may modify the terms of any outstanding Awards;
provided, however, that no modification (a) of an Incentive Award shall, without
the consent of the

7



--------------------------------------------------------------------------------



Participant, alter or impair any of the Participant’s rights or obligations
under such Award, or (b) of an Award shall violate Section 409A of the Code.
13.    Stockholder Approval. This Plan and any amendments to this Plan requiring
stockholder approval pursuant to Section 11 hereof, are subject to approval by
vote of the stockholders of the Company at the next annual or special meeting of
stockholders following the Plan’s adoption by the Board. Subject to such
stockholder approval, this Plan, and any amendments hereto, are effective on the
date on which they are adopted by the Board. Notwithstanding any other provision
of this Plan or any Agreement to the contrary, no Award granted to an Employee
on or after March 15, 2006 and prior to the first annual meeting of stockholders
following such date shall become effective until the date, if any, on which the
stockholders of the Company approve the Plan.
14.    Withholding. The Company’s obligation to deliver Shares or pay any amount
pursuant to the terms of any Award hereunder shall be subject to satisfaction of
applicable federal, state and local tax withholding requirements.
15.    Term of Plan. Unless sooner terminated by the Board pursuant to Section
11 hereof, this Plan shall terminate on January 19, 2016, and no Awards may be
granted after such date, unless the term of the Plan shall be extended by vote
of the Company’s stockholders. The termination of this Plan shall not affect the
validity of any Award outstanding on the date of termination.
16.    Indemnification of Committee. In addition to such other rights of
indemnification as they may have as members of the Board or the Committee,
members of the Committee (and such person(s) to whom the Committee delegates its
powers or responsibilities) shall be indemnified by the Company against all
reasonable expenses, including attorneys’ fees, actually and reasonably incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with this
Plan or any Award granted hereunder, and against all amounts reasonably paid by
them in settlement thereof or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, if such members acted in good faith and in a
manner which they believed to be in, and not opposed to, the best interests of
the Company.
17.    General Provisions.
17.1.    The establishment of this Plan shall not confer upon any Employee any
legal or equitable right against the Company, any Affiliate or the Committee,
except as expressly provided in this Plan.
17.2.    Participation in this Plan shall not give an Employee any right to be
retained in the service of the Company or any Affiliate.

8



--------------------------------------------------------------------------------



17.3.    The interests of any Employee under this Plan are not subject to the
claims of creditors and may not, in any way, be assigned, alienated or
encumbered except to the extent provided in an Agreement.
17.4.    This Plan shall be governed, construed and administered in accordance
with the laws of the State of Delaware.
17.5.    The Committee may require any Participant who is issued Shares
hereunder to represent to and agree with the Company in writing that such person
is acquiring the Shares without a view to distribution thereof. The certificates
for such Shares may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer. All certificates for Shares issued
pursuant to this Plan shall be subject to such stock transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed or interdealer quotation
system upon which the Common Stock is then quoted, and any applicable federal or
state securities laws. The Committee may place a legend or legends on any such
certificates to make appropriate reference to such restrictions.
17.6.    The Company shall not be required to issue any certificate or
certificates for Shares issued under this Plan, or record any person as a holder
of record of such Shares, without obtaining, to the complete satisfaction of the
Committee, the approval of all regulatory bodies deemed necessary by the
Committee, and without complying to the Board’s or Committee’s complete
satisfaction, with all rules and regulations, under federal, state or local law
deemed applicable by the Committee.
17.7.    This Plan is intended to comply with Section 409A of the Code to the
extent applicable, and the Committee shall administer and interpret this Plan
accordingly.



9

